Title: To James Madison from Joseph Pitcairn, 10 June 1801 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


10 June 1801, Hamburg. Summarizes his 11 May letter. Has learned that differences between Great Britain and Baltic powers will be settled amicably. British fleet under Nelson is still in Baltic and prevents junction of Swedish and Russian squadrons. Appearance of harmony between Prussia and Russia may be owing to improved relations between Austria and France. Suggests that Ludwig Cobenzl is in Paris to negotiate peace, once the situation in Egypt is stabilized. Announces that Danes have withdrawn from Hamburg. Reports minor difficulties for U.S. shipping during occupation. Predicts that Tripolitan hostilities will force much U.S. trade to the north, which may result in some glutted markets. Freight advantages will be great. In postscript notes that peace signed between Tripoli and Sweden has not been ratified.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 7 pp.; postmarked Baltimore, 11 Sept.; docketed by Wagner as received 14 Sept.



   
   A full transcription of this document has been added to the digital edition.

